DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-16, 18-32 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Kim et al (Pub. No: US 20160055469A1) in view Grassadonia et al (Pub. No: US 20210216991A1).
Regarding claims 1, 3-4, Kim et al discloses an apparatus (fig. 1, fig. 7) comprising: a proxy node (access device 108: the access device may access the network devices in the local area network using an external network, such as a cloud network, the Internet; note that the gateway 110 may be a router or proxy server or other devices that routes between networks; paragraph 0036, 0087) for association with a wireless node (device 104) in a wireless network (100 of fig. 1) that includes a plurality of wireless nodes (devices 102, 104, 106), wherein the 

On the other hand, Grassadonia et al, from the same field of endeavor, discloses a reader circuit (a payment object reader (a card reader configured to accept payments through a credit or debit card), can be provided via the proxy node device (payment proxy; the payment proxy can have syntax of a monetary currency indicator preceding an alphanumeric character), where the reader circuit (payment beacon or a payment object reader configured as a payment beacon, operating on wireless technologies, such as Bluetooth, Bluetooth Low Energy, Wi-Fi, Radio Frequency Identification, Near-Frequency Communication, may persistently or on activation of the payment object reader) operates to read user authorization credentials from a user (a customer device, such as a mobile phone or a tablet, obtains the payment proxy via a Bluetooth receiver component, installed within the customer device; the payment proxy may be transmitted by a transmitter component of a payment beacon device (paragraph 0054, 0055); the reader circuit can be a radio frequency identification reader circuit that is able to read an RFID card presented by a user (Radio Frequency Identification, Near-Frequency Communication, may persistently or on activation of the payment object reader: in addition, a payment proxy table 150a includes fields such as : payment proxy, payment proxy financial account, payment proxy last used, payment proxy transaction history, payment proxy contact list; the payment proxy data table may receive, send and track incoming and outgoing payment proxies ;paragraph 0092, 0096). Furthermore, the circuit functions include read user authorization credentials (the second 
Regarding claim 2,  Kim et al as modified discloses an apparatus (fig. 1, fig. 7), wherein the wireless network (the network device may send the gateway credentials to the cloud network) further includes a computer system (the access device 108 may include a home computer, a laptop computer, a tablet, a personal digital assistant, a computing device; paragraph 0046) for wirelessly communicating over the wireless network (the gateways 110, 112 may include a router, a modem, a range extending device, and any other device that provides network access among one or more computing devices and external networks; paragraph 0049) with the wireless nodes and the proxy node (the network device 502 may transmit information/data identifying the device, credentials; in addition, the network device 102 may transmit the credentials obtained from gateway 110 to the server, and network device 106 may transmit the credentials obtained from gateway 112 to the server; paragraph 0060, 0124).
Regarding claim 5, Kim et al as modified discloses an apparatus (fig. 1, fig. 7), 
wherein the proxy node (access device 108: the access device may access the network devices in the local area network using an external network, such as a cloud network, the Internet; note that the gateway 110 may be a router or proxy server or other devices that routes between networks; paragraph 0036, 0087) is further configured to wirelessly communicate over the wireless network with the associated wireless node (the user may select the gateway that the user wishes for the network device to pair; for instance, the gateway that provides the best signal strength for the network device may be selected. paragraph 0052, 0058) directly to make the circuit function 
Regarding claim 6, Kim et al as modified discloses an apparatus (fig. 1, fig. 7), wherein the wireless network further includes a computer system for wirelessly communicating over the wireless network with the wireless nodes and the proxy node (;paragraph), and wherein the proxy node is further configured to wirelessly communicate over the wireless network with the associated wireless node indirectly through the computer system to make the circuit function available to the associated wireless node via proxy (gateway 110 may include a writeable chip that does not require direct contact or power for communication; similar chip may be found in an exemplary retailer POS 120 such that POS 120 and gateway 110 may communicate via NFC; furthermore, the gateways 110, 112 may include a router, a modem, a range extending device, and any other device that provides network access among one or more computing devices and external networks ; paragraph 0049-0050, 0095; paragraph 0087, 0088, 0109). 
Regarding claim 7, Kim et al as modified discloses an apparatus (fig. 1, fig. 7), 
wherein the proxy node (access device 108: the access device may access the network devices in the local area network using an external network, such as a cloud network, the Internet; note that the gateway 110 may be a router or proxy server or other devices that routes between networks; paragraph 0036, 0087) includes a memory (memory 1712, 1812), the memory configured to store a data structure (a computer-program product may include code and machine-executable 
	Regarding claim 8, Kim et al as modified discloses an apparatus (fig. 1, fig. 7), wherein the proxy node (access device 108: the access device may access the network devices in the local area network using an external network, such as a cloud network, the Internet; note that the gateway 110 may be a router or proxy server or other devices that routes between networks; paragraph 0036, 0087) comprises a processor (processor 1602) that is configured to enter an enrollment mode for associating the proxy node with a wireless node (the network device may send or broadcast identification information to one or more access devices) in the wireless network in response to user interaction with the proxy node (the access device 1600 can also comprise software elements including, an operating system, device drivers, executable libraries, and other code, such as one or more application programs, which may comprise computer programs implementing various functions;  memory 1612 may be a processor-readable memory and a computer-readable memory that stores software code configured to cause the processor 1602 and DSP 1604 to perform the various functions; furthermore, the access device 108 may 
Regarding claim 10, Kim et al as modified discloses an apparatus (fig. 1, fig. 7), wherein the proxy node (access device 108: the access device may access the network devices in the local area network using an external network, such as a cloud network, the Internet; note that the gateway 110 may be a router or proxy server or other devices that routes between networks; paragraph 0036, 0087) is further configured to wirelessly communicate with the associated wireless node over the wireless network using the addressing information from the data structure (the computing device transmits data to the established network device, the data including identification information associated with the new network device; paragraph 0132)
Regarding claim 11, Kim et al as modified discloses an apparatus (fig. 1, fig. 7), 
wherein the wireless network comprises a wireless mesh network (paragraph 0036-0037, 0046) .
Regarding claim 12, Kim et al as modified discloses an apparatus (fig. 1, fig. 7), wherein the associated wireless node comprises a wireless node for a product display assembly (paragraph 0041, 0058, 0121).
Regarding claim 13, Kim et al as modified discloses an apparatus (fig. 1, fig. 7), wherein the circuit comprises a reader circuit configured to read user authorization credentials (the router gateway may read identification information in the packet to determine the intended destination for the packet; the router gateway may then access information in a routing table or routing policy, and may direct the packet to the next network or device in the transmission path of the packet; paragraph ) from a fob presented by a user (the network device and the access device may be authenticated using the network ID and each device’s corresponding key each time the network device or access device attempts to access the cloud network server; furthermore, the 
Regarding claim 14, Kim et al as modified discloses an apparatus (fig. 1, fig. 7), 
wherein the reader circuit comprises an RFID card reader circuit (network device 502 may be capable of communicating with external cloud network 114 via mobile telecommunications technology, near-field communication, radio-frequency identification; similar chip may be found in an exemplary retailer POS 120 such that POS 120 and gateway 110 may communicate via NFC; furthermore, the router gateway may read identification information in the packet to determine the intended destination for the packet; the router gateway may then access information in a routing table or routing policy, and may direct the packet to the next network or device in the transmission path of the packet; paragraph 0095, 0108, 0109-0110).
	Regarding claim 15, Kim et al as modified discloses an apparatus (fig. 1, fig. 7), wherein the wireless network further includes a computer system for wirelessly communicating over the wireless network with the wireless nodes and the proxy node; and wherein the proxy node is further configured to wirelessly communicate the user authorization credentials to the computer system over the wireless network for the computer system (the computing device transmits data to the established network device, the data including identification information associated with the new network device; paragraph 0132) to remotely control whether the user is authorized with respect to the associated wireless node for the display assembly (paragraph 0062-0065).
Regarding claim 16, Kim et al as modified discloses an apparatus (fig. 1, fig. 7), wherein the proxy node is further configured to wirelessly receive data over the wireless network from 
Regarding claim 18, Kim et al as modified discloses an apparatus (fig. 1, fig. 7), 
wherein the circuit comprises a visual indicator circuit (the access device 108 can access the cache to obtain information to display the visual interface for each network device 1902-1908; the access device 108 can access the known interfaces in the cache to present the display of access device 108; paragraph 0125, 0127).
	Regarding claim 19, Kim et al as modified discloses an apparatus (fig. 1, fig. 7), 
wherein the proxy node (the access device may display the identification information for selection by the user) is further configured to wirelessly communicate over the wireless network with the associated wireless node for the product display assembly to obtain an operational status for the product display assembly (an application operating on the access device 108 can access the cache to obtain information to display the visual interface for each network device 1902-1908 registered within the network 2000), and provide a visual indication of the operational status via the visual indicator circuit (the visual interfaces are displayed on a mobile computing device, which can have a touch sensitive display device (figs 8-10);  the application may cause the access device to present a graphical interface that includes a visual interface for each device accessible on the network 100; paragraph 0075-0076).

wherein the wireless network further includes a computer system for wirelessly communicating over the wireless network with the wireless nodes and the proxy node (read as proxy node: access device 108: the access device may access the network devices in the local area network using an external network, such as a cloud network, the Internet; note that the gateway 110 may be a router or proxy server or other devices that routes between networks; paragraph 0036, 0087) ; and wherein the proxy node is further configured to wirelessly receive data from the computer system via the wireless transceiver, wherein the received data is indicative of an operational status for the product display assembly, and provide a visual indication of the operational status via the visual indicator circuit (gateway 110 may include a writeable chip that does not require direct contact or power for communication; similar chip may be found in an exemplary retailer POS 120 such that POS 120 and gateway 110 may communicate via NFC; furthermore, the gateways 110, 112 may include a router, a modem, a range extending device, and any other device that provides network access among one or more computing devices and external networks ; paragraph 0049-0050, 0095; paragraph 0087, 0088, 0109).
Regarding claim 21, Kim et al as modified discloses an apparatus (fig. 1, fig. 7), 
wherein the visual indicator circuit (the visual interfaces are displayed on a mobile computing device, which can have a touch sensitive display device; paragraph 0125) comprises an LED and display screen (user interface display 900 for an application on an access device; the network device 1300 further includes flash memory 1520 and dynamic random access memory 1522; the flash memory 1520 may be used to store instructions or code relating to an operating system, one or more applications, and any firmware; paragraph 0127-0128).
Regarding claim 22, Kim et al as modified discloses an apparatus (fig. 1, fig. 7), 

	Regarding claim 23, Kim et al as modified discloses an apparatus (fig. 1, fig. 7), 
wherein the proxy node is further configured to wirelessly communicate over the wireless network with the associated wireless node for the product display assembly to obtain an operational status for the product display assembly, and trigger the sounder circuit to emit a sound based on the operational status (paragraph 0081, 0124). 
Regarding claim 24, Kim et al as modified discloses an apparatus (fig. 1, fig. 7), wherein the wireless network further includes a computer system for wirelessly communicating over the wireless network with the wireless nodes and the proxy node ; and wherein the proxy node is further configured to wirelessly receive data from the computer system via the wireless transceiver, wherein the received data is indicative of an operational status for the product display assembly, and trigger the sounder circuit to emit a sound based on the operational status (paragraph 0080-0081).
	Regarding claim 25, Kim et al as modified discloses an apparatus (fig. 1, fig. 7), wherein the circuit comprises an application interface circuit that provides a proxy connection to the wireless network for a device that is not itself on the wireless network (paragraph 0087-0088).
Regarding claim 26, Kim et al as modified discloses an apparatus (fig. 1, fig. 7), 
wherein the device comprises a product display assembly, a lock, a power outlet, a power strip, a display shelf, a display hook, and/or a docking station (paragraph 0146, 0130).
	Regarding claim 27, Kim et al as modified discloses an apparatus (fig. 1, fig. 7), 

Regarding claim 28, Kim et al as modified discloses an apparatus (fig. 1, fig. 7), wherein the associated wireless node (the access device 108 may include a stand-alone interface a computing device, a wearable device such as a smart watch, a wall panel, a keypad, an interface that is built into an appliance or other device ; paragraph 0046) comprises a wireless node for a power outlet, a power strip, a display shelf, or a display hook (paragraph 0178).
Regarding claim 29, Kim et al as modified discloses an apparatus (fig. 1, fig. 7), wherein the associated wireless node comprises a wireless node for a docking station (access device 108: the access device 108 may include a laptop computer, a computing device it could be a docking station; paragraph 0046-0047).  
	Regarding claim 30, Kim et al discloses a system (fig. 1, fig. 7) comprising: a plurality of wireless nodes (devices 102, 104, 106) arranged as a wireless network (100 of fig. 1), wherein each of a plurality of the wireless nodes includes a wireless transceiver (access device 108: the access device 108 may include a cellular telephone, a smart phone, a laptop computer, a computing device) for wireless communication over the wireless network (100 of fig. 1) ; a computer system (access device 108: the access device 108 may include a laptop computer, a computing device) configured for wireless communication with the wireless network (100 of fig. 1) to communicate with and manage the wireless nodes; and a proxy node (access device 108: the access device may access the network devices in the local area network using an external network, such as a cloud network, the Internet; note that the gateway 110 may be a router or proxy server or other devices that routes between networks; paragraph 0036, 0087) for association with a wireless node in the wireless network, wherein the proxy node comprises a 
	However, Kim et al does not specifically teach that a circuit that provides a circuit function for the wireless node ; and wherein the proxy node is configured to wirelessly communicate over the wireless network with the associated wireless node to make the circuit function available to the associated wireless node via proxy. 

	Regarding claim 31, Kim et al discloses an apparatus (fig. 1, fig. 7) comprising: a proxy node (access device 108: the access device may access the network devices in the local area network using an external network, such as a cloud network, the Internet; note that the gateway 110 may be a router or proxy server or other devices that routes between networks; paragraph 0036, 0087) for association with a device that is not natively part of a wireless network, wherein the wireless network (100 of fig. 1) includes a plurality of wireless nodes (devices 102, 104, 106) wherein the proxy node (the access device 108 may access the network device 102 locally via the gateway 110 or remotely via the cloud network 114; paragraph 0074)  comprises a wireless transceiver (access device 108: the access device 108 may include a cellular telephone, a smart phone, a laptop computer, a computing device) for wireless communication over the wireless network (100 of fig. 1).  
	However, Kim et al does not specifically teach that	an interface circuit links the device to the wireless network via the wireless transceiver so that data can be communicated to or from the device via the wireless network.

Regarding claim 32, Kim et al as modified discloses an apparatus (fig. 1, fig. 7), wherein the device (the access device 108 may include any human-to-machine interface with network connection capability that allows access to a network; paragraph 0046) comprises a product display assembly (user interface display for an application on an access device; paragraph 0090), a lock, a power outlet, a power strip, a display shelf, a display hook, and a docking station (the local area network can include network devices such as exterior motion sensors, exterior lighting (porch lights, walkway lights, security lights), garage door openers, sprinkler systems, or other network devices that are exterior to the user's home ; paragraph 0037, 0045). 
Allowable Subject Matter
Claims 9, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-8, 10-16, 18-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEAU MILORD whose telephone number is (571)272-7853.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES APPIAH can be reached on 571-2727904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


MARCEAU MILORD
Examiner
Art Unit 2641



/MARCEAU MILORD/Primary Examiner, Art Unit 2641